Appeal from order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered on or about July 27, 2005, which granted plaintiffs motion for entry of judgment of treble damages on a jury verdict of $400,000, deemed an appeal from a judgment, same court and Justice, entered August 12, 2005, in favor of plaintiff in the amount of $1.2 million, unanimously reversed, on the law and the facts, without costs, the judgment vacated, and a new trial on damages directed, unless, within 30 days after service of a copy of this order with notice of entry, plaintiff stipulates to reduction of the damages award from $1.2 million to $15,000, and to entry of an amended judgment in accordance therewith.
The damages awarded deviated materially from what is reasonable compensation under the circumstances to the extent indicated (CPLR 5501 [c]; Cruz v City of New York, 33 AD3d 394 [2006]). Plaintiffs testimony is, in key respects, contradicted by an affidavit he submitted. In addition, his testimony is riddled with inconsistencies and we find it unworthy of belief.
We reject plaintiffs claims for treble damages. Concur— Friedman, J.E, Marlow, Williams, Buckley and McGuire, JJ.